Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the following communication: the RCE filed on 09/21/2021.  This action is made non-final.
Claims 1-15 are pending in the case.  Claims 1, 6 and 11 are independent claims.  
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.
			
Claim Rejections - 35 USC § 101
5.	Rejection of claims 11-15 under 35 U.S.C 101 for directing to non-statutory subject matter has been withdrawn in light of the RCE filing.
Claim Rejections - 35 USC § 112
6.	Rejections of claims 1-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in light of the RCE filing.
Claim Objections
10.	Objections towards claims 4, 9 and 14 are withdrawn in light of the RCE filing.


					Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


15.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bear et al. (US2010/0312754; PTO-892 dated 02/10/2021, hereinafter Bear), and further in view of Joshi et al. (US 2015/0372829; PTO-892 dated 02/10/2021, hereinafter Joshi), Patrick et al. (US 8,943,441; PTO-892 dated 06/24/2021, 
hereinafter Patrick) and Patterson et al. (US 10,866,742; hereinafter Patterson). 
	Regarding claim 1, Bear teaches A computer-implemented method, at a compute infrastructure including a data management and storage (DMS) cluster ([0025], manage data objects stored on a plurality of storage devices/cluster accessible to the computing environment; Figs. 5-9, data objects displayed in different forms/views that can be used to restore, burn or send, e.g., via commands in backup/management control 530),  of providing a calendar view interface in a client device (Fig. 4 & [0008], computing device which is a client as compared to server in [0031]; Fig. 8 & [0062]-[0063], calendar view 802), the method including: 
receiving a request for the calendar view interface from the client device ([0047], selection of calendar view by clicking on a calendar view icon in Fig. 5 of the client device); 
determining a period of time to be presented in the calendar view interface ([0063], select day/week/month control 806); 
generating the calendar view interface for the period of time including an indicator for each day of the time period (Fig. 8 & [0063], panel 802 with month, day/date information based on time period selected where each day is indicated in the display), and a snapshot management … for a snapshot (Fig. 5 & [0054], area 530 is a snapshot management … for a snapshot providing action buttons like Preview, Compare, Restore, Burn and Send); 
retrieving snapshot information for the period of time (Fig. 8 & [0064], snapshot data objects like Tuesday, Feb. 3, 2009 or 808, 810, 814, 816 shown at the snapshot time are received before objects are presented in panel 802 for the time period selected in [0063]); 
generating a snapshot indicator for each day within the time period based on the snapshot information (Fig. 8 & [0064], the rectangle outline of data object of “My Awes” in 808 is a sample snapshot indicator, snapshot objects are indicated based on snapshot information with selected time period in [0063]).
		Although Bear teaches generating the calendar view interface for the period of time including a snapshot management … for a snapshot (Fig. 8, 530) and providing a plurality of selectable action/operation buttons on snapshots (Fig. 8, action buttons in a snapshot management button for a snapshot such that responsive to a selection of the snapshot management button, providing a snapshot manager to the interface to facilitate operations of a snapshot job.
		However, Joshi teaches generating a calendar view interface for the period of time including an indicator for each day of the time period (Figs. 2-3 & [0027]-[0029] & [0031], snapshot time line with event 204 in Fig. 2 or 304 in Fig. 3), and a snapshot management button for a snapshot (Fig. 3 & [0032], control 324 is snapshot management button for a snapshot) such that responsive to a selection of the snapshot management button(Fig. 3 & [0032], In response to an activation of the control 324, a context menu 316 may be displayed), providing a snapshot manager to the interface to facilitate operations of a snapshot job (Fig. 3 & [0032]-[0033], the context menu 316 is a snapshot manager that facilitate actions/operations of a snapshot job such as “send snapshot” or “print” snapshot).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of contextual snapshot management action menu display in Joshi in the calendar view interface of Bear to achieve claim limitation. One would be motivated to make such a combination to provide users contextual action menu display for a snapshot as an alternate of persistent action menu items display in order to accommodate a variety of calendar item management information display in a limited display space (Joshi: [0032]-[0033], control 324 may be displayed in a top right corner section of the timeline 320 which is an efficient use of display space for on-demand calendar item management information display; [0029], control 224 to capture a timeline snapshot; Bear: Fig. 8, snapshot management action menu display in area 530).  
Bear/Joshi does not seem to expressly teach the snapshot manager including a mount button to mount the snapshot; receiving, via the mount button, a request to the snapshot; responsive to the request to mount the snapshot, materializing a snapshot chain, including full and incremental snapshots, as a single snapshot to be exposed by the DMS cluster via a mount point; and presenting, in the calendar view interface, a materialized backup as a new resource in the compute infrastructure.
However, Patrick teaches the snapshot manager including a mount button to mount a selected snapshot (Figs. 2-3 & [col 8, line 49-65], action icons in panel 210 include “mount” action icon/button to mount a selected snapshot image file; [col 8, line 30-38], snapshot image file or image backup file in list panel 208); receiving, via the mount button, a request to mount the snapshot ( [col 8, line 49-65], user selects “mount” action icon in panel 210 of Fig. 2 or Fig. 3); responsive to the request to mount the snapshot, materializing a snapshot chain, including full and incremental snapshots (Fig. 3 & [col 9, line 34-67]-[col 10, line 1], a snapshot chain with base/Full backup files and incremental snapshots for a selected volume D; [col 8, line 49-65], mount image data of a selected image backup file as a new volume on a system as shown in Figs. 2-3, in response to the request to mount the selected image file in Fig. 2; [col 3, line 45-67]-[col 4, line 1-2], a collapsed image backup file such as node 322 in Fig. 3 is a backup that is created by combining copies of blocks from a combination of multiple sequential base/full or incremental backup image files into a single backup image file. In Fig. 2, image file C_VOL_1003.spi which can be a collapsed image backup file is selected, the image file can be mounted using the “mount” action button in panel 210), as a single snapshot to be exposed by the DMS cluster via a mount point ( Fig. 3 & [col 9, line 34-67]-[col 10, line 1], a snapshot chain with base/Full backup files and incremental snapshots for a selected volume D; [col 8, a single snapshot to be exposed by the DMS cluster having multiple volumes of mounted and to be mounted image files and the time when “mount” action is activated is a mount point, since the image file can be mounted using the “mount” action button in panel 210); and presenting…a materialized backup as a new resource in the compute infrastructure ([col 8, line 49-65], mount image data of a selected image backup file as a new volume on a system as shown in Figs. 2-3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included a mount button to mount a snapshot in the action menu display in Patrick in the snapshot management action menu of Bear/Joshi to achieve claim limitation. One would be motivated to make such a combination to access snapshots stored in an external unmounted storage device for further manipulations once mounted (Bear: [0025], access a plurality of storage devices in the computer environment; Patrick: [col 8, line 49-65], mount image data of a selected image backup file as a new volume on a system).
Accordingly, Bear/Joshi/Patrick teaches presenting, in the calendar view interface, a materialized backup as a new resource in the compute infrastructure (Patrick: Figs. 2-3 & [col 8, line 49-65], mount image data of a selected image backup file via “mount” action button in panel 210 as a new volume on a system as shown in Fig. 8, once a selected volume is mounted in Patrick, the new volume can be displayed in the file system directory 510 & [0062] of Bear; Fig. 8 & [0062]-[0064], like directory tree 510 in Fig. 5 & [0051]-[0052] & [0054], contents in the directed tree 510 can be selected and displayed as calendar entries in 802 and backup control/action in snapshot management 530 like “restore” can be further selected in Fig. 8).
Bear/Joshi/Patrick does not seem to expressly teach “a launch on cloud button to mount the snapshot in a cloud computing system separate from the compute infrastructure”.
However, Patterson teaches user input on a graphic user interface to mount a selected snapshot in a cloud computing system separate from the compute infrastructure ([col 21, line 18-42], select snapshot data for retrieval or restore via user input on a graphical user interface; [col 22, line 11-33], the restore module to restore the selected snapshots marked by the selection module from a backup device 12 on the network, which includes to mount the snapshots on a device similar to the source device 12,  a cloud device or a remote device; here, a cloud device is the recited “a cloud computing system” separated from source device 12 that is the recited “computer infrastructure”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included user input on a graphic user interface to mount a snapshot in a cloud computing system separate from the compute infrastructure in Patterson in the snapshot management action menu of Bear/Joshi/Patrick where user input on a graphic user interface can be a selection of a a launch on cloud button user input (Patrick: [col 8, line 49-65], apply an action button on selected snapshot) to mount the snapshot in a cloud computing system separate from the compute infrastructure(Patterson: [col 21, line 18-42], [col 22, line 11-33], user input on a GUI to mount selected snapshot to a cloud device). One would be motivated to make such a combination to take advantage of cloud storage services for additional levels of data storage, archive, retrieval and restore (Patterson: [col 14, line 29-61], secondary data storage level includes a cloud storage service provider that is accessible to the primary data storage system via the network 14; [col 19, line 6-9], source and target storage media may be located on the same device, on different devices, on remote devices, on network or cloud devices, to reduce the barrier of entry for the first vendor; [col 16, line 33-55], user input via a graphical user interface to archive with snapshots).

Regarding claim 2, Bear/Joshi/Patrick/Patterson teaches The method of claim 1. Bear also teaches the limitation further comprising associating the snapshot indicator for each day with an indicator for the day within the calendar view interface (Fig. 8 & [0064], the rectangle outline of data object of “My Awes” in 808 is a sample snapshot indicator associated with Tuesday, 02/03/2009, i.e., indicator for the day).

Regarding claim 3, Bear/Joshi/Patrick/Patterson teaches The method of claim 1. Bear also teaches the limitation further comprising providing the calendar view interface to the client device for display (Fig. 8 is a calendar view interface to the client device in Fig. 4).

Regarding claim 4, Bear/Joshi/Patrick/Patterson teaches The method of claim 1. Bear also teaches the limitation further comprising receiving an instruction generated using the calendar view interface to execute an operation on the snapshot job (Fig. 8 & [0054], control like “restore”, “burn” job in panel 530 to process selected data objects corresponding to snapshots).

Regarding claim 5, Bear/Joshi/Patrick/Patterson teaches The method of claim 1. Bear also teaches the limitation further comprising executing the operation on the snapshot job (Fig. 8 & [0054], control like “restore”, “burn” in panel 530 to process selected  data objects, backup control 530 include functions for performing backup job).

Regarding claim 6, Bear teaches A system for providing a calendar view interface in a client device (Fig. 8, calendar view showing snapshot objects; Fig. 4, client device), the system comprising: 
a memory containing instructions (Fig. 4 & [0021], memory, instructions); a data management and storage (DMS) cluster ([0025] & Fig. 5 or Fig. 8, data management interface shown in Fig. 5 or Fig. 8 where data objects can be stored in a plurality of storage devices which is a storage cluster); and at least one processor configured by the instructions (Fig. 4 & [0021], processor) to perform the method of claim 1. Claim 6 is rejected by Bear/Joshi/Patrick/Patterson with the same rationale as claim 1. 
Regarding claim 7, claim 7 is directed to the system which performs the method of claim 2. Claim 7 is rejected with the same rationale as claim 2.
Regarding claim 8, claim 8 is directed to the system which performs the method of claim 3. Claim 8 is rejected with the same rationale as claim 3.
Regarding claim 9, claim 9 is directed to the system which performs the method of claim 4. Claim 9 is rejected with the same rationale as claim 4.
					
Regarding claim 10, claim 10 is directed to the system which performs the method of claim 5. Claim 10 is rejected with the same rationale as claim 5.

Regarding claim 11, Bear teaches A non-transitory machine-readable medium including instructions (Fig. 4 & [0021], memory, instructions) which, when read by a machine, cause the machine to perform operations in a method of providing a calendar view interface in a client device (Fig. 8, calendar view interface), the operations comprising the steps recited in claim 1. Claim 11 is rejected by Bear/Joshi/Patrick/Patterson with the same rationale as claim 1.

Regarding claim 12, Bear/Joshi/Patrick/Patterson teaches The medium of claim 11. Bear also teaches the limitation wherein the operations further comprise associating the snapshot indicator for each day with an indicator for the day within the calendar view interface (Fig. 8 & [0064], the rectangle outline of data object of “My Awes” in 808 is a sample snapshot indicator associated with Tuesday, 02/03/2009, i.e., indicator for the day).

Regarding claim 13, Bear/Joshi/Patrick/Patterson teaches The medium of claim 12. Bear also teaches the limitation wherein the operations further comprise providing the calendar view interface to the client device for display (Fig. 8 is a calendar view interface to the client device in Fig. 4).

Regarding claim 14, Bear/Joshi/Patrick/Patterson teaches The medium of claim 12. Bear also teaches the limitation wherein the operations further comprise receiving an instruction generated using the calendar view interface to execute an operation on the snapshot job (Fig. 8 & [0054], control like “restore”, “burn” job in panel 530 to process selected  data objects corresponding to snapshots).

Regarding claim 15, Bear/Joshi/Patrick/Patterson teaches The medium of claim 14. Bear also teaches the limitation wherein the operations further comprise executing the operation on the snapshot job(Fig. 8 & [0054], control like “restore”, “burn” in panel 530 to 



			Response to Arguments/Remarks
50. 	Applicant’s arguments/remarks filed on 09/21/2021 with respect to the rejections of independent claims 1, 6 and 11 under 35 U.S.C. 103 by the combination of Bear/Joshi/Patrick have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Patterson.
Please see the rejection of claim 1 for details on why the combination of Bear/Joshi/Patrick/Patterson teaches the amended limitation “a launch on cloud button to mount the snapshot in a cloud computing system separate from the compute infrastructure” in claim 1, with motivations cited and discussed in the rejection. Independent claims 6 and 11 are rejected with the same rationale as claim 1.
51.	No additional arguments presented in the remarks.
 
Conclusion
	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required under 37 C.F.R §1.111 (c) to consider these references fully when responding to this action.
	Davis (US 2014/0006465), cloud command in Fig. 36 & [0343]-[0351] & menu in [0366] on snapshot operations; [0357], mirror snapshot/file to cloud which is equivalent to mount snapshot to cloud.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME DUCKWORTH/
Examiner, Art Unit 2179



/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179